El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Para asegurar el apelante Francisco Bamés la efecti-' vidad de la sentencia en pleito que signe contra José Fron-tera bizo que el marshal embargara como de la propiedad de su demandado cierto número de sac'os de azúcar que es-taban en los almacenes de la Central Pasto Viejo, Inc., la que mediante fianza los recuperó y presentó sn reclamación de tercería alegando ser ella la única dueña de dichos sacos de azúcar.
Contestó Barnés que Frlontera tiene una sociedad con Central Pasto Viejo, Inc., para explotar las cañas sembra-das en cierta finca nombrada “Quintana,” cañas que, según sn saber, han producido más de 2,000 sacos de azúcar de los cuales “corresponden a Frontera una parte más que suficiente para cubrir los $3,000 de sn capital social y completar el im-porte de los 950 sacos de azúcar objeto de la tercería.”
A instancia del tercerista, la corte dictó sentencia por *823esas alegaciones y declaró con lugar la tercería, sin especial condena de Costas, contra cnyo fallo interpuso Barnés este recurso de apelación.
No cometió error la corte inferior al dictar sentencia por las alegaciones, como' alega el apelante, porque admitiendo como cierto qne Frontera tenía esa sociedad con Central Pasto Viejo, Inc., qne son producto de ella los sacos de azú-car qne fueron embargados y qne a Frontera correspondería por su capital un numero de sacos de azúcar mayor qne el embargado, no resulta de la contestación qne Frontera sea dueño exclusivo de dichos sacos de azúcar sino que perte-necen a la sociedad alegada y por esto no podían ser em-bargados, según resolvimos en el caso de Quintana Hermanos & Co. v. Ramírez & Co., 22 D. P. R. 761, aplicable a todo.con-trato de sociedad, ya sea civil o mercantil, quedando así con-testado el segundo motivo del recurso.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada. '

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.